UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)October 22, 2009(October 16, 2009) ANCHOR FUNDING SERVICES, INC. (Exact name of registrant as specified in its charter) Delaware 0-52589 20-5456087 (State or other jurisdiction of incorporation (Commission File Number) (IRS Employer Identification No.) 10801 Johnston Road, Suite 210 Charlotte, NC 28226 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (866) 789-3863 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.02. Termination of Material Definitive Agreement Pursuant to an agreement dated as of October 16, 2009, the Registrant’s wholly-owned subsidiary, Anchor Funding Services, LLC, entered into an agreement to terminate its lease covering premises currently known as 800 Yamato Road, Suite 102, Boca Raton, FL 33431.
